Filed 7/17/14 P. v. Morales CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E060097

v.                                                                       (Super.Ct.No. INF1300716)

DENNIS MORALES,                                                          OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Harold W. Hopp, Judge.

Affirmed

         Nikoo N. Berenji, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                                              I

                                    INTRODUCTION

       An information charged defendant and appellant Dennis Delgado Morales with

attempted robbery under Penal Code1 sections 664 and 211 (count 1), with the allegation

that he personally used a firearm under sections 1192.7, subdivision (c)(8) and 12022.53,

subdivision (b) (count 1); possessing a firearm after having been convicted of a felony

and identified as a drug addict under section 29800, subdivision (a)(1) (count 2); and

misdemeanor vandalism under section 594 (count 3). The information also alleged one

strike prior under sections 667, subdivisions (a), (c), (e)(1), and 1170.12, subdivision

(c)(1); and four prison priors under section 667.5, subdivision (b).

       Prior to trial, defendant pled guilty to count 3, a misdemeanor. However,

sentencing on count 3 was deferred pending the conclusion of the jury trial on the

remaining counts.

       After the prosecutor presented its case-in-chief, the parties informed the court that

they had reached an agreement to settle the case. The information was amended to add

count 4, assault with a deadly weapon under section 245, subdivision (a)(2). Thereafter,

defendant pled guilty to count 4 and admitted the prior strike.

       The court accepted the plea, based on defendant’s statement and the evidence that

had been presented at trial.




       1      All statutory references are to the Penal Code unless otherwise specified.

                                              2
       At the sentencing hearing, defendant moved to withdraw his plea based on the fact

that he had pled guilty under duress. The court denied the motion.

       The trial court sentenced defendant on count 4 pursuant to the terms of the

negotiated plea agreement to a midterm of three years, which was doubled to six years

because of the admitted prior strike. Defendant was also ordered to pay a restitution fine

of $280 and a stayed revocation fine of $280. As to count 3, the trial court sentenced

defendant to 184 days, or time served. Defendant was also ordered to pay $628.32 in

victim restitution. All remaining counts and allegations were dismissed.

       Defendant filed a timely notice of appeal. The trial court granted defendant’s

request for a certificate of probable cause.

                                               II

                                STATEMENT OF FACTS

       The trial court found a factual basis for defendant’s plea to count 4, assault with a

deadly weapon, based on defendant’s admissions and the evidence presented at trial. As

to count 3, because the guilty plea on that count is not at issue, those facts will not be

discussed.

       On March 24, 2013, around 2:00 p.m., defendant arrived on foot at Ramon

Rodriguez’s home located on Fourth Street in Mecca, California. Rodriguez had been

sitting on a bench in the front yard of his home. Defendant walked into the front yard

and began to speak to Rodriguez about an incident that had occurred approximately

twenty years prior; Rodriguez had accidentally shot defendant’s brother in the foot.


                                               3
Defendant appeared upset over the incident, indicated that he would not forget it, and

asked Rodriguez what he intended to do about it.

       When he was speaking, defendant put on gloves and pulled out a weapon.

Rodriguez believed that the gun’s magazine was loaded. At some point during the

exchange, defendant pointed the gun down at the ground and asked Rodriguez, “What if

someone shot you like this?”

                                              III

                                       ANALYSIS

       After defendant appealed, and upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738 setting forth a statement of

the case, a summary of the facts, and potential arguable issues, and requesting this court

to undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we

have conducted an independent review of the record and find no arguable issues.




                                              4
                                     IV

                                 DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                               RICHLI
                                                        J.

We concur:


RAMIREZ
                    P. J.


MILLER
                       J.




                                      5